Title: To James Madison from Henry Dearborn, 15 August 1812
From: Dearborn, Henry
To: Madison, James


Sir,
Greenbush August 15th. 1812
I was this day honored with your letter of the 9th. inst. having been placed in a very unpleasant situation I have endeavored to make the best arrangements for the ultimate success of our Army, that circumstancies permit, the perticular circumstancies which have occasioned the most unfortunate imbarrasments, were my having no orders or directions in relation to uper Canada, (which I had concidered as not attachd to my command,) until my last arrival at this place and my being detained so long at Boston, by directio [sic]. If I had been directed to take measures for acting offencively on Niagara & Kingston, with authority such as I now possess, for calling out the Militia, we might have been prepared to act on those points as early as Genl Hull commenced his opperation at Detroit, but unfortunately no explisit orders have been received by me in relation to uper Canada, until it was too late, even to make an effectual diversion in favour of Genl. Hull all that I could do was done without any delay. If the Troops from the Southward are pushed on soon, I am persuaded that we may yet be prepared to act with effect on uper Canada, and on Montreal, before the season for acting is passed. I have requested Govr. Snyder to send two thousand of the Militia of the Northwestern frontiers of that State, to Niagara, Govr. Tompkins will do everything in his power. Vermont will do well—how many volunteers we shall procure, is uncertain, but there is a prospect of a conciderable number. The months of August & Septr. will give our new troops a seasoning, while they are training for the field, and with such excertions as will be made, for acquiring the necessary knowledge of discipline & camp police, I trust we shall have a body of men capable of effective service—the deficiency in Genl. officers, & in the Commissary of purchases, Department, is felt in every direction, but we must double our excertions and endeavour to overcome all obsticles of whatever kind. The moderate abilities I possess shall be excerted to their utmost stretch—in general, we shall have a respectable corps of Officers, and by the next Spring, we shall have an efficient Army, but measures must be devised for checking the outragious, & Treasonable conduct of our Tories. Their apparent views are open hostily [sic] to the Genl. Government and I fear there will be serious & sistematic measures taken for producing a revolution in the Northern States. I most ardently hope that Congress will take early & strong measures for puting down those Treasonable proceedings. I fear you have remained too long at Washington, permit me Sir to entreat you to take care of your health. With sentiments of the highest esteem & respect, I am Sir Your Obedt. Servt.
H. Dearborn
